Citation Nr: 1740782	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to January 26, 2009 and in excess of 20 percent from January 26, 2009 for service connected arthrolumbosacral strain.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.

The Veteran's increased rating and TDIU claims were previously before the Board in June 2015, at which time they were remanded for further development.  An April 2017 rating decision denied a TDIU. Although the denial was not expressly appealed, because the TDIU claim in this case is part and parcel of the increased rating claim, the issue is considered on appeal as an aspect of the arthrolumbosacral strain claim.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).


VETERAN'S CONTENTIONS

The Veteran asserts that the currently assigned ratings do not accurately reflect the severity of his disability.  More specifically, he contends that he is entitled to a higher rate of compensation because, as a result of his back disability, he is unable to sit, stand, or walk for extended periods of time, and as a result of these limitations, he has been unable to obtain or maintain substantially gainful employment since September 2006.  He further asserts that he has not been appropriately compensated for the neurological impairment associated with his lumbar spine disability, which affects both lower extremities.


FACTUAL FINDINGS 

1.  When considering the Veteran's pain, flare-ups, and corresponding functional impairment, the Veteran's lumbar spine disability has been productive of forward flexion of the thoracolumbar spine to 30 degrees or less throughout the pendency of the appeal.  

2.  The Veteran has not been diagnosed with ankylosis of the thoracolumbar spine.

3.  At no time during the pendency of the appeal was the Veteran prescribed bed rest in association with flare ups of his lumbar spine disability.

4. The Veteran has current diagnoses of diabetic peripheral neuropathy and lumbar radiculopathy, the signs and symptoms of which cannot reasonably be differentiated.  

5.  Throughout the period on appeal, sensory examination of the bilateral lower extremities has revealed no abnormalities.  However, both lower extremities have been affected by severe intermittent radiating pain, and mild paresthesias and/or dysesthesias, and mild numbness.  There is no evidence of muscle atrophy or trophic changes.  These findings are consistent with no more than moderate incomplete paralysis of the left and right sciatic nerves.

6.  The Veteran ceased working in September 2006.  The probative evidence of record shows that since then, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected arthrolumbosacral strain and associated bilateral lower extremity radiculopathy.


LEGAL CONCLUSIONS

1.  Throughout the period on appeal, the criteria for an increased rating of 40 percent, but no higher, for service-connected arthrolumbosacral strain have been met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237; General Rating Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Code 5243 (2017).

2.  Throughout the period on appeal, the criteria for a separate rating of 20 percent, but no higher, for lower left extremity radiculopathy associated with the Veteran's lumbar spine disability are met.  38 U.S.C.S. §§ 1155, 5107(LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, Diagnostic Code 8520 (2017).

3.  Throughout the period on appeal, the criteria for a rating of 20 percent, but no higher, for lower right extremity radiculopathy associated with the Veteran's lumbar spine disability are met.  38 U.S.C.S. §§ 1155, 5107(LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.120, 4.124, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a TDIU are met.  38 U.S.C.S. §§ 1155, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, the Board finds that throughout the pendency of the appeal, an increased 40 percent rating is warranted based on limitation of forward flexion of the thoracolumbar spine.  In addition, the Board finds that throughout the pendency of the appeal, separate 20 percent ratings are warranted for left and right lower extremity lumbar radiculopathy.  

In addressing why a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran has not been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine, as is required for a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237.  Additionally, despite having been diagnosed with intervertebral disc syndrome, a rating higher than 40 percent is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as at no time during the pendency of the appeal was the Veteran prescribed bed rest by a physician for acute flareups of his lumbar spine disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

With regard to why separate ratings higher than 20 percent for radiculopathy of the bilateral lower extremities are not warranted, findings supportive of a higher rating, including constant radiating pain, numbness, muscle atrophy, trophic changes, and numbness and paresthesias and/or dysesthesias that are more than mild in nature have not been reported or found on examination at any point during the course of the appeal.  See 38 C.F.R. §§ 4.120; 4.124; 4.124a, Diagnostic Code 8520.

However, the competent and probative evidence of record shows that throughout the pendency of the appeal, the Veteran has been unable to obtain or maintain gainful employment due to his service-connected arthrolumbosacral strain and associated bilateral radiculopathy.  Additionally, as a result of the increased ratings granted in this decision, the schedular criteria for a TDIU have been met throughout the appeal period, such that a TDIU is warranted effective the date the claim for an increased rating was received, September 29, 2006.


ORDER

For the period on appeal, an increased rating of 40 percent, but no higher, for service-connected arthrolumbosacral strain is granted.

For the period on appeal, a separate 20 percent rating, but no higher, for left lower extremity lumbar radiculopathy is granted.

For the period on appeal, a separate 20 percent rating, but no higher, for right lower extremity lumbar radiculopathy is granted.

Entitlement to a TDIU is granted, effective September 29, 2006.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


